DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claim 1 and added new claims 3-20. Claims 1-20 are pending. 
The amendments to the claims have necessitated new rejections under 112(a) and 112(b). See 112 rejections below for details.
The amendments to the claims have necessitated new prior art rejections. See 103 rejections below for details.

Applicant has made amendments to the specification. The amendments to the specification are accepted.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2021, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112 rejections below for details.

Applicant’s arguments, see Remarks, filed 4/20/2021, with respect to the prior art rejections of record have been fully considered, but they are not persuasive.  
Applicant has argued that Apffel fails to teach, suggest, or motivate “shredding a set of tires into a volume of rubber, the set of tires selected from a set of commercial vehicle tires and a set of passenger 
Such a step of “shredding a set of tires into a volume of rubber, the set of tires selected from a set of commercial vehicle tires and a set of passenger tires according to a specified tire ratio” is at least obvious over Apffel as described in the 103 rejection of claim 1 below.

Applicant has argued that Apffel fails to teach, suggest, or motivate “composition of the pyrolytic synthetic gas and composition of the solid carbonaceous material defined by composition of the volume of rubber and an average pyrolysis temperature within the pyrolytic reactor during thermal decomposition, the composition of the volume of rubber dictated by the specified tire ratio,” as is required by amended claim 1. Examiner finds this argument unpersuasive.
It is implicit in all pyrolysis process which involve the pyrolysis of rubber that “composition of the pyrolytic synthetic gas and composition of the solid carbonaceous material defined by composition of the volume of rubber and an average pyrolysis temperature within the pyrolytic reactor during thermal decomposition.” See 103 rejection of claim 1 below for further details.
Furthermore, as discussed above, and detailed in the 103 rejections below, the claimed step of “shredding a set of tires into a volume of rubber, the set of tires selected from a set of commercial vehicle tires and a set of passenger tires according to a specified tire ratio” is least obvious over Apffel. When processing a volume of rubber from a set of tires that have been selected from a set of commercial vehicle tires and a set of passenger tires according to a specified tire ratio, it is implicit that the composition of the volume of rubber dictated by the specified tire ratio. See 103 rejection below for further details.
In short, the newly added limitation requiring “composition of the pyrolytic synthetic gas and composition of the solid carbonaceous material defined by composition of the volume of rubber and an average pyrolysis temperature within the pyrolytic reactor during thermal decomposition, the composition of the volume of rubber dictated by the specified tire ratio,” is implicit in modified Apffel as proposed in the 103 rejection of claim 1 below. See 103 rejection of claim 1 below for further details.


The notion that taught features of Apffel render the char of claim 1 unsuitable for its intended purpose is not grounds on which the 103 rejection over Apffel can be called improper. Frankly, Applicant has misapplied the “rendered unsuitable for its intended purpose” argument. The “rendered unsuitable for its intended purpose” argument is to be used to attack a 103 rejection wherein some proposed modification to a prior art reference has rendered that prior art reference unsuitable for ITS intended purpose (i.e. the prior arts own intended purpose). Such is made explicitly clear by MPEP 2143.01 V and VI, which has been cited by Applicant in making this argument.
The notion that the prior art reference Apffel somehow renders an element of applicant’s invention (i.e. an element of claim 1) unsuitable for its intended purpose groundless does not make sense. How could the teachings of Apffel render an element of Applicant’s invention unsuitable for its intended purpose? It seems that Applicant’s argument would be better characterized as Apffel failing to satisfy the limitations of claim 1 due to the presence of certain features within Apffel.
However, even if this argument is taken as arguing that the step of microwave pyrolysing char prevents Apffel from meeting the limitations of claim 1, it is still unpersuasive. There is nothing in Applicant’s claims which excludes a step of microwave pyrolysing the solid carbonaceous material, nor is there anything in Apffel which suggests that microwave pyrolysing the solid carbonaceous material (char) would somehow render the solid carbonaceous material distinct from that of the claims.
Furthermore, Applicant’s allegation that the step of subjecting the solid carbonaceous material to microwave pyrolysis would dramatically alter the surface activity of the solid carbonaceous material, is not supported by any objective evidence. Attorney arguments cannot take the place of evidence (MPEP 716.01(c)).


There is nothing in Applicant’s claims which excludes a step of microwave pyrolysing the solid carbonaceous material. 
Furthermore, Apffel teaches a process for recovering carbon black (abstract), suggesting that the carbon black obtained in Apffel can be used in place of virgin carbon black.
Further yet, there is no mention of “virgin carbon black” in applicant’s claims. Thus, all comparisons of the carbon black in Apffel to virgin carbon black are irrelevant. 
In view of the forgoing, the notion that the initial pyrolysis is incomplete or ineffective to react solid carbonaceous material that can stand in place of virgin carbon black grades is not persuasive in overcoming the rejections over Apffel.

Applicant has argued that the char in Apffel is in a different form or state that the solid carbonaceous material in claim 1. In other words, Applicant has argued that the char in Apffel is non-analogous to the solid carbonaceous material in claim 1. Examiner respectfully disagrees.
There is nothing in the claims which distinguishes the solid carbonaceous material therein from the char of Apffel. Furthermore, there is nothing in Apffel which suggests that the char therein is not analogous to that of claims. See above for further discussion.
In view of the forgoing, Examiner maintains that the char of Apffel is analogous to the solid carbonaceous material of claim 1.

Applicant has argued that new claims 3-19 are dependents of claim 1, and therefore, are allowable for the same alleged reasons as claim 1. Examiner finds this argument unpersuasive.
As discussed above, claim 1 is not allowable over Apffel (see 103 rejections below for further details). Therefore, this argument is moot.
Furthermore, said argument does not apply to new claim 18, which is presented in independent form. 
The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites newly added limitation “spraying a portion of the light oil in liquid-phase through a spray nozzle into a spray tower tank to further cool the light oil and separate more dense materials within the light oil from less dense materials of the light oil,” in lines 24-26.
Applicant’s disclosure as originally filed contains support for spraying a portion of light oil in liquid phase through a spray nozzle into a spray tower tank to cool pyrolytic synthetic gas (e.g. paragraphs [0065] and [0066]). Furthermore, Applicant’s disclosure contains support for pyrolytic oil droplets hitting the walls of the spray tower rapidly cooling and fouling as a result (paragraph [0067]).
However, Applicant’s disclosure as originally filed does not contain support for spraying the light oil in liquid-phase through a spray nozzle into a spray tower tank to further cool the light oil and separate more dense materials within the light oil from less dense materials of the light oil.
to further cool the light oil and separate more dense materials within the light oil from less dense materials of the light oil. 
In view of the above, the limitations in lines 24-26 of claim 1 contain unsupported subject matter that must be removed from the claims.
Claims 3-17 and 19 are dependents of claim 1, and therefore, contain the same unsupported subject matter. 
Claim 3 recites newly added limitation “wherein spraying a portion of the light oil in liquid- phase through the spray nozzle into the spray tower tank comprises spraying the portion of the light oil in liquid-phase through a full-cone nozzle emitting droplets of the portion of light oil in a full-cone droplet pattern, the droplets of a diameter configured to induce heat transfer between the droplets and air within the spray tower tank and to reduce a temperature of the portion of the light oil in liquid phase to a temperature at which liquid-phase particles of the solid carbonaceous material transforms into solid phase to further filter solid carbonaceous material and residual contaminants out of the light oil.”
Applicant’s disclosure as originally filed contains support for spraying a portion of the light oil in liquid- phase through the spray nozzle into the spray tower tank comprises spraying the portion of the light oil in liquid-phase through a full-cone nozzle emitting droplets of the portion of light oil in a full-cone droplet pattern (e.g. paragraph [0066]). Applicant’s disclosure also contains support for the droplets being of a diameter configured to induce heat transfer between the droplets and gas within the spray tower tank (e.g. paragraph [0066]). Furthermore, Applicant’s disclosure contains support for the heat transfer between the droplets and gas within the spray tower tank reducing temperature of pyrolytic synthetic gas in the spray tower to cool and/or condense the pyrolytic synthetic gas (e.g. paragraphs [0065] and [0066]). Furthermore, Applicant’s disclosure contains support for pyrolytic oil droplets hitting the walls of the spray tower rapidly cooling and fouling as a result (paragraph [0067]).
to induce heat transfer between the droplets and air within the spray tower tank and to reduce a temperature of the portion of the light oil in liquid phase to a temperature at which liquid-phase particles of the solid carbonaceous material transforms into solid phase to further filter solid carbonaceous material and residual contaminants out of the light oil,” as is recited in lines 4-9 of claim 3 (emphasis added). Therefore, said limitations of claim 3 are unsupported by Applicant’s specification and must be removed from the claims. 
Applicant’s Remarks filed 4/20/2021 assert that support for claim 3 can be found in paragraphs [0030] and [0063]-[0067] of the specification. However, no support can be found in said paragraphs for “the droplets of a diameter configured to induce heat transfer between the droplets and air within the spray tower tank and to reduce a temperature of the portion of the light oil in liquid phase to a temperature at which liquid-phase particles of the solid carbonaceous material transforms into solid phase to further filter solid carbonaceous material and residual contaminants out of the light oil,” as is recited in lines 4-9 of claim 3 (emphasis added).
Claim 15 recites newly added limitation “wherein heating the exhaust gas channel comprises recycling the third portion of the volume of vapor-phase pyrolytic synthetic gas into heating coils surrounding the exhaust gas channel to conductively heat walls of the exhaust gas channel.”
Applicant’s disclosure as originally filed contains support for the heating the exhaust gas channel using heating elements to heat the walls of said exhaust gas channel so as to prevent deposition and/or condensation of pyrolytic oil on said walls (paragraph [0060]).
However, Applicant’s disclosure as originally filed fails to provide any support for “recycling the third portion of the volume of vapor-phase pyrolytic synthetic gas into heating coils surrounding the exhaust gas channel to conductively heat walls of the exhaust gas channel”. Applicant’s Remarks filed 4/20/2021 assert that support for claim 15 can be found in paragraph [0060], however said paragraph does not contain any support for “recycling the third portion of the volume of vapor-phase pyrolytic synthetic gas into heating coils surrounding the exhaust gas channel to conductively heat walls of the exhaust gas channel.” Therefore, said limitation is unsupported and must be removed from the claims.
Claim 18 recites newly added limitation “with a spray nozzle, spraying the liquid-phase oil into a spray tower to cool the liquid phase oil and separate higher density components from the liquid-phase oil from lower density components,” in lines 28-30.
Applicant’s disclosure as originally filed contains support for spraying a portion of liquid phase oil through a spray nozzle into a spray tower tank to cool pyrolytic synthetic gas (e.g. paragraphs [0065] and [0066]). Furthermore, Applicant’s disclosure contains support for pyrolytic oil droplets hitting the walls of the spray tower rapidly cooling and fouling as a result (paragraph [0067]).
However, Applicant’s disclosure as originally filed does not contain support for spraying the liquid-phase oil into a spray tower to cool the liquid phase oil and separate higher density components from the liquid-phase oil from lower density components.
Applicant’s Remarks filed 4/20/2021 assert that support for the limitations of claim 18 can be found in original claims 1 and 2. In addition, Applicant’s Remarks filed 4/20/2021 assert that support for claim 3 (which elaborates on the limitation in question) can be found in paragraphs [0030] and [0063]-[0067] of the specification. However, no support can be found in said sections of Applicant’s disclosure for a step of spraying the liquid-phase oil into a spray tower to cool the liquid phase oil and separate higher density components from the liquid-phase oil from lower density components.
In view of the above, the limitations in lines 28-30 of claim 18 contain unsupported subject matter that must be removed from the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “set of tires selected from a set of commercial vehicle tires and a set of passenger tires according to a specified tire ratio,” in lines 3-4. It is unclear if this limitation requires that the set of tires include both commercial vehicle tires and passenger tires. Strictly speaking, it DOES NOT. Specifically, said limitation includes embodiments wherein the set of tires is selected from a set of commercial vehicle tires and a set of passenger tires according to a specified tire ratio, said specified ratio being 1:0 or 0:1 commercial tires to passenger tires. 
However, Applicant’s Remarks filed 4/20/2021 suggest that Applicant intended that claim 1 require the set of tires to comprise both passenger and commercial tires. 
Applicant should amend claim 1 to specify whether or not the set of tires necessarily comprises both passenger tires and commercial vehicle tires.
Claim 1 recites  “spraying a portion of the light oil in liquid-phase through a spray nozzle into a spray tower tank to further cool the light oil and separate more dense materials within the light oil from less dense materials of the light oil,” in lines 24-26 (emphasis added).
The emphasized portion of the forgoing limitation is unsupported and inconsistent with Applicant’s description (see 112(a) rejections above for details). Applicant’s specification describes the light oil in liquid phase as cooling synthetic gas within the spray tower, but makes no mention of the light oil being further cooled so as to separate more dense materials within the light oil from less dense materials of the light oil. Applicant’s specification does mention that oil can rapidly cool and foul as a result of striking the walls of the spray tower 140. However, the said rapid cooling is framed as being undesirable and as something to be avoided. Furthermore, said rapid cooling is not described as causing separation of more dense materials within the light oil from less dense materials of the light oil.
In view of the inconsistencies between the claimed spraying step and the spraying step as described in the specification, it seems likely that the claimed spraying step has a scope different than what Applicant intended.
For the purposes of examination, the spraying step in claim 1 has been interpreted broadly.
Applicant should amend claim 1 to clarify the scope of the spraying step in lines 24-26 thereof.
Claims 3-17 and 19 are rejected due to their dependency on indefinite claim 1.
Claim 3 recites “wherein spraying a portion of the light oil in liquid- phase through the spray nozzle into the spray tower tank comprises spraying the portion of the light oil in liquid-phase through a full-cone nozzle emitting droplets of the portion of light oil in a full-cone droplet pattern, the droplets of a diameter configured to induce heat transfer between the droplets and air within the spray tower tank and to reduce a temperature of the portion of the light oil in liquid phase to a temperature at which liquid-phase particles of the solid carbonaceous material transforms into solid phase to further filter solid carbonaceous material and residual contaminants out of the light oil,” (emphasis added). The emphasized portion of claim 3 is unsupported and inconsistent with Applicant’s description (see 112(a) rejections above for details). Applicant’s specification describes the light oil in liquid phase as cooling synthetic gas within the spray tower, but makes no mention of the light oil in liquid phase being cooled by air within the spray tower. Furthermore, Applicant’s specification makes no mention of “liquid-phase particles of the solid carbonaceous material” transforming into solid phase within the spray tower (Note: It is also unclear how one can have “liquid-phase particles” of a “solid” material).
Based on Applicant’s specification, Applicant presumably intended to recite something along the lines of --heat transfer between the droplets and synthetic pyrolytic gas within the spray tower tank to reduce a temperature of the synthetic pyrolytic gas to a temperature at which a portion of the synthetic pyrolytic gas of is transformed into liquid and solid phase materials to further filter solid carbonaceous material and residual contaminants out of the synthetic gas--.
Applicant should amend claim 3 to clarify the scope thereof as appropriate. No new matter should be added.
Claim 5 recites the limitation "the set of tires comprising the set of commercial vehicle tires, the set of passenger tires, and a set of agricultural tires" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the average pyrolysis temperature defined to prioritize purity of the pyrolytic synthetic gas over surface activity of the solid carbonaceous material" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the average pyrolysis temperature defined to prioritize purity of the pyrolytic synthetic gas over surface activity of the solid carbonaceous material, the average pyrolysis temperature exceed a minimum temperature at which the solid carbonaceous material exhibits higher surface activity properties. To be clear, the requirement of that the average pyrolysis temperature exceed a minimum temperature at which the solid carbonaceous material exhibits higher surface activity properties, requires that the average temperature be within a temperature range (i.e. above the minimum temperature) at which the solid carbonaceous material exhibits higher surface activity properties. Such a requirement appears to be inconsistent with the requirement that the temperature prioritize purity of the pyrolytic synthetic gas over surface activity of the solid carbonaceous material.
For the purposes of examination, claim 8 has been interpreted broadly.
Applicant should amend claim 8 to clarify or otherwise remedy the apparent contradictions therein. 
Claim 9 recites the limitation "the exhaust gas channel positioned at a offtake location along a length of the pyrolytic reactor" in 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 are rejected due to their dependency on indefinite claim 9.
Claim 10 recites the limitation "the exhaust gas channel positioned at the offtake location corresponding to a location within the pyrolytic reactor where less than 50% by volume of the rubber is depolymerized into pyrolytic byproducts" in lines 3-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the offtake location corresponding to a location within the pyrolytic reactor where less than 50% by volume of the volume of rubber is depolymerized into pyrolytic byproducts" in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the volume of rubber extracted from the tires" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a plurality of viae of diameters each smaller than a diameter of the exhaust gas channel”. The scope of the claimed plurality of viae is unclear, as it is not clear what the word “viae” should be interpreted to mean.
The term “viae” is not of the English language. No entry can be found for “viae” in the Merriam-Webster dictionary or the Oxford English dictionary. A google search of “viae” indicates that “viae” is a term used in legal Latin to refer to either (1) a rural servitude, or (2) a regularly made street or road. Neither usage of the term “viae” makes sense within the context of claim 12. Furthermore, no explicit definition of the term “viae” can be found within the claims of Applicant’s specification.
Given the context in which the term “viae” is used in claim 12, it appears Applicant intends for the term “viae” to be interpreted as meaning a small channel, passage, conduit etc.
Applicant should amend claim 12 to clarify the scope of the term “viae” as appropriate. No new matter should be added.
Claim 12 recites a plurality of viae “coupling a reactor channel of the pyrolytic reactor to the exhaust gas channel”. This limitation appears inconsistent with Applicants specification, which discloses the viae being a part of the exhaust gas channel (paragraph [0052]).
Applicant should amend claim 12 to clarify the relationship between the exhaust gas channel and the viae as appropriate.
Claim 18 recites the limitation "the volume of pyrolytic synthetic gas" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “with a spray nozzle, spraying the liquid-phase oil into a spray tower to cool the liquid phase oil and separate higher density components from the liquid-phase oil from lower density components” in lines 28-30 (emphasis added).
The emphasized portion of the forgoing limitation is unsupported and inconsistent with Applicant’s description (see 112(a) rejections above for details). Applicant’s specification describes the light oil in liquid phase as cooling synthetic gas within the spray tower, but makes no mention of the light oil being further cooled so as to separate higher density components within the light oil from lower density components. Applicant’s specification does mention that oil can rapidly cool and foul as a result of striking the walls of the spray tower 140. However, the said rapid cooling is framed as being undesirable and as 
In view of the inconsistencies between the claimed spraying step and the spraying step as described in the specification, it seems likely that the claimed spraying step has a scope different than what Applicant intended.
For the purposes of examination, the spraying step in claim 18 has been interpreted broadly.
Applicant should amend claim 18 to clarify the scope of the spraying step in lines 28-30 thereof.
Claim 19 recites the limitation "the particular exit velocity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
This limitation would have proper antecedent basis if claim 19 were a dependent of claim 18. Therefore, for the purposes of examination, claim 19 has been interpreted as a dependent of claim 18.
Claim 19 recites the limitation "the exhaust gas channel positioned at an offtake location along a length of the pyrolytic reactor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites “a set of tires, selected from a set of commercial vehicle tires and a set of passenger tires according to a specified tire ratio,” in lines 3-4. It is unclear if this limitation requires that the set of tires include both commercial vehicle tires and passenger tires. Strictly speaking, it DOES NOT. Specifically, said limitation includes embodiments wherein the set of tires is selected from a set of commercial vehicle tires and a set of passenger tires according to a specified tire ratio, said specified ratio being 1:0 or 0:1 commercial tires to passenger tires. 
However, Applicant’s Remarks filed 4/20/2021 suggest that Applicant intended that claim 20 require the set of tires to comprise both passenger and commercial tires. 
Applicant should amend claim 20 to specify whether or not the set of tires necessarily comprises both passenger tires and commercial vehicle tires.

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-9, 13, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel (US 4,647,443).
With regard to claim 1: Apffel teaches a method for converting tires into pyrolytic oil and pyrolytic synthetic gas (abstract), the method comprising:
In a pyrolytic reactor (pyrolysis chamber) 407, thermally depolymerizing (pyrolysing) a volume of rubber extracted from tires, i.e. whole tires or pieces thereof, into a set of pyrolytic byproducts comprising pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) and solid carbonaceous material (char), heating elements (radiant tubes) 409 within the pyrolytic reactor 407 regulating temperature within the pyrolytic reactor 407 (Figure 1A, Column 4 Line 45-Column 5 Line 30); wherein the thermal depolymerizing (pyrolysis) of the volume of rubber is carried out in an inert atmosphere, i.e. an oxygen limited hydrocarbon atmosphere isolated by ambient air (Claims 17, 18, 22, and 34). Although it is not explicitly taught, it is understood that the composition of the pyrolytic synthetic gas and the composition of the solid carbonaceous material are necessarily defined by the composition of the volume of rubber and an average pyrolysis temperature within the pyrolytic reactor during thermal decomposition, as the composition of the products of pyrolysis will necessarily be dictated, at least in part, by the composition of 
Extracting the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) from the pyrolytic reactor 407 via an exhaust gas channel (conduit) 405 (Figure 1A, Column 4 Line 45-Column 5 Line 30).
Within a centrifuge (cyclone dust separator) 20, removing from the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) residual solid carbonaceous material (carbon dust) carried over from the pyrolytic reactor 407 into the exhaust gas channel 405 (Figure 1A, Figure 1A, Column 4 Line 45-Column 5 Line 30). Although it is not explicitly taught, it is understood that the centrifuge necessarily removes residual solid contaminates from the volume of tire rubber which have been carried over from the pyrolytic reactor into the exhaust channel, as evidenced by Apffel’s teaching that the centrifuge 20 removes “any solid particulates that may have been carried over with the pyrolysed tire vapors (Column 5 Lines 10-30).
Within a vapor-liquid separator (heavy oil/gas separator) 26, separating a volume of vapor-phase pyrolytic synthetic gas (uncondensed vapors exiting the separator 26 via line 27) from a volume of liquid-phase synthetic gas (heavy oil exiting the separator 26 via line 38) (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Depositing the volume of liquid-phase synthetic gas (heavy oil exiting the separator 26 via line 38) into a heavy oil storage via conduit 29 to form a cut of heavy oil in liquid phase (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel does not explicitly teach that the heavy oil storage is a tank. However, it is implicit that the heavy oil storage will be some sort of vessel which qualifies as a tank.
In the alternative, Apffel does not offer any explicit guidance on the structure of the heavy oil storage. Therefore, a person having ordinary skill in the art would be motivated to select a particular structure with which to implement the taught heavy oil storage. Tanks are a notoriously well-known type of storage vessel.
If the hydrocarbon storage of Apffel were not a tank, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Apffel by selecting a tank as the structure with which to implement the taught heavy oil storage, in order to provide the system with a specific structure for forming said hydrocarbon storage. 

Spraying a portion of the light oil in liquid phase through a pair of hollow cone spray nozzles 24 and 25 into a spray tower tank (direct contact spray condenser) 22 to further cool light oil, i.e. to cool light oil while it is still in the mixture of pyrolytic synthetic gas, and to separate more dense materails within the light oil from less dense materials of the light oil, i.e. to separate denser heavy oils from the light oil (Figure 1A, Column 5 Lines 11-51).
And feeding a second portion of the volume of vapor-phase synthetic gas (uncondensed vapors exiting the separator 26 via line 27) to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel does not explicitly teach that the second portion of vapor-phase synthetic gas is combusted in a combustor. However, Apffel describes the second portion the vapor-phase synthetic gas (gas in conduit 34) as being a fuel gas which is fed to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65). Furthermore, Apffel teaches that the second portion of vapor-phase synthetic may be used in the later described drying process for dryer 126 (Figure 1A, Column 5 Line 13-Column 6 Line 65). 
The drying process for dryer 126 involves combusting (burning) fuel from conduit 125 with air from conduit 127 outside said dryer 126 to provide heat thereto (Figure 1C, Column 10 Line 63-Column 11 Line 10). Although it is not explicitly stated, it is understood that this combusting of the fuel 125 is necessarily carried out using a combustor, i.e. a burner. In other words, the combusting of fuel 125 is necessarily carried out within a combustor. Apffel’s teaching that the second portion of the vapor-phase synthetic gas (gas in conduit 34) may be used in the drying process for dryer 126 at least strongly suggests providing said second portion of vapor phase synthetic gas for use as the fuel 125 in the drying process for dryer 126.
If it is not implicit within Apffel, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Apffel by feeding the second portion of the volume of vapor phase synthetic gas (i.e. the gas in line 34) for use as the fuel 125, such that said second portion of gas is 
Modified Apffel does not explicitly teach recycling a third portion of the volume of vapor phase synthetic gas into the heating elements within the pyrolytic reactor to heat the pyrolytic reactor.
However, as discussed above, However, Apffel describes the second portion the vapor-phase synthetic gas (gas in conduit 34) as being a fuel gas which is fed to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel also teaches a step of feeding a fuel, which may be a fuel gas, to a burner 403 where it is burned to produce gases to heat the heating elements 409 within the pyrolytic reactor to provide heat to said pyrolytic reactor (Figure 1A, Column 4 Line 47-Column 5 Line 12). A person having ordinary skill in the art would recognize: i) that the second portion of the vapor phase synthetic gas (i.e. the gas in line 34), being a fuel gas, would be suitable for use as the fuel for heating said heating elements; and ii) that it would be advantageous to heat the process of Apffel using fuel gas obtained as a product of the process itself, as doing so would increase the efficiency of the process, i.e. by reducing the amount of outside fuel needed by the process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by recycling a third portion of the volume of vapor phase synthetic gas (e.g. a portion split from the second potion flowing through conduit 34) as fuel into the burner 403, and subsequently to the heating elements 409, in order to increase the efficiency of the process, i.e. by providing heating to the process using gas obtained as a product of the process itself.
Modified Apffel does not explicitly teach a step of shredding a set of tires into the volume of rubber fed to the pyrolytic reactor. However, Apffel teaches that the tires provided to the reactor may be provided in pieces/parts if desired (Column 4 Lines 5-46). A step of shredding a set of tires into a volume of rubber is implicit in providing tires to the reactor in pieces/parts. 
In the alternative, Apffel’s disclosure that the tires may be provided in pieces/parts if desired strongly suggests shredding a set of tires to obtain a volume of tire rubber comprised of tires in pieces/parts.

Modified Apffel is silent to the set of tires being selected from a set of commercial vehicle tires and a set of passenger tires according to a specified ratio. 
However, the background section of Apffel discusses the accumulation of waste tires from passenger cars and trucks, and then goes on to state that a process which would allow for the economic recovery of materails from such waste tires would be desirable (Column 1 Lines 19-40). The invention of Apffel is explicitly described as “a process for economically recovering carbonaceous materials from used vulcanized articles,” and more specifically as “an economical pyrolysis process for recovering carbon black, fuel oil, fuel gas and steel from used tires, (Column 1 lines 10-16). In view of these teachings, a person having ordinary skill in the art would have motivation to utilize the process of Apffel to process a set of tires comprising commercial tires (i.e. truck tires) and/or passenger tires (passenger car tires).
Furthermore, selecting a set of tires according to a “specified tire ratio” as claimed includes selecting a set of tires according to a random tire ratio, i.e. a randomly specified tire ratio, and/or a tire ratio that has been specified arbitrarily. A person having ordinary skill in the art would recognize that there are some advantages to processing together a set of tires selected from a set of passenger tires and a set of commercial tires according to a randomly/arbitrarily specified tire ratio. Namely, processing such a set of tires selected randomly would allow for the processing of tires from two sources at the same time without burdening the individual(s) operating said process with the challenge of selecting an optimal tire ratio, and or the challenge of sorting and separating commercial tires and passenger tires from one another. Put simply, given a supply of waste tires comprising commercial tires and passenger tires, it is far easier to process said tires in a set having a randomly/arbitrarily specified tire ratio than it would be to process said tires by selecting a specific optimal ratio thereof. Note: In this rejection, Examiner has used the term “optimal ratio” to refer to a tire ratio which is selected with the goal of yielding a specific product.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by selecting the set of tires from a set of commercial vehicle tires and a set of 
In modified Apffel, the composition of the volume of rubber is necessarily dictated by the specified tire ratio, as the composition of the volume of rubber is necessarily dictated by the composition of the tires which, in combination, go to make up the volume of rubber.
With regard to claim 3: In modified Apffel, spraying a portion of the light oil in liquid phase is carried out using a pair of hollow cone spray nozzles 24 and 25 emitting droplets of the portion of light oil in a full-cone droplet pattern (Figure 1A, Column 5 Lines 11-51). Although it is not explicitly taught, it is understood that the droplets are of a diameter configured to induce heat transfer between the droplets and the synthetic pyrolytic gas within the spray tower tank to reduce the temperature of the pyrolytic synthetic gas to a temperature at which particles of carbonaceous material transform into solid phase (i.e. into sludge) thus further filtering carbonaceous material and residual contaminates out of the light oil (i.e. the light oil in the syngas), as evidenced by the fact that the droplets supplied to the spray tower 22 by the nozzles cool and condense components in the synthetic pyrolytic gas and transform some components of the synthetic pyrolytic gas into solids (i.e. sludge) (Figure 1A, Column 5 Lines 1-68).
Modified Apffel is silent to the nozzles being full cone nozzles spraying in a full cone pattern.
However, full cone nozzles which spray in a full cone pattern are known in the art. Furthermore, a person having ordinary skill in the art would recognize full cone nozzles that spray in a full cone pattern as functional equivalents and obvious alternatives to the hollow cone nozzles which spray in a hollow cone pattern of Apffel. It is well established that it would be obvious to one of ordinary skill in the art before the effective filing date to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by replacing the hollow cone nozzles which spray in a hollow cone pattern with full cone nozzles that spray in a full cone pattern in order to obtain a spray tower having predictably functional 
With regard to claim 4: In modified Apffel, the solid carbonaceous material (char) and residual solid carbonaceous material 47 extracted through the centrifuge 20 are combined in char pyrolysis chamber 18 and subsequently pelletized in pelletizer 120 and dried in drier 126 to form a pelletized reclaimed carbonaceous material (Figures 1A and 1C, Column 6 Line 65-Column 7 Line 12 Column 10 Line 27-Column 11 Line 39).
With regard to claim 5: Modified Apffel is silent to the set of tires selected according to the specified ratio (arbitrarily specified ratio) further comprising tires from a set of agricultural tires. 
However, a person having ordinary skill in the art would the benefits of arbitrarily selecting a set of tires to be maintained in said arbitrary selection was expanded to include agricultural tires. Agricultural tires (e.g. tractor tires) are well known in the art, and are understood to contain an amount of carbon black, as is the case with all tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by selecting the set of tires from a set of commercial vehicle tires, a set of passenger tires, and a set of agricultural tires according to a specified tire ratio, wherein said specified tire ratio is randomly and/or arbitrarily specified, in order to allow the method of Apffel to process commercial, passenger, and agricultural tires simultaneously without burdening the individual(s) operating said process with the challenge of selecting an optimal tire ratio, and or the challenge of sorting and separating commercial tires, passenger tires, and agricultural tires from one another.
In modified Apffel, the composition of the set of commercial tires is necessarily different from that of the set of agricultural tires and the set of passenger tires, as tires belonging to different classifications are necessarily different from one another in composition on some level.
With regard to claim 6: The specified tire ratio (arbitrarily specified tire ratio) in modified Apffel necessarily defines a maximum sulfur concentration within the set of pyrolytic byproducts, as the set of tires selected according to said tire ratio necessarily comprises an amount of sulfur, wherein said amount of sulfur necessarily dictates the maximum amount of sulfur which may be present in the set of pyrolytic byproducts. The pyrolysis temperature necessarily dictates a particular percentage of the maximum sulfur 
With regard to claim 7: Modified Apffel further comprises decanting, i.e. separating, excess water from the cut of light oil using water/gas/liquid separator 31 (Figure 1A, Column 5 Line 13-Column 6 Line 65).
With regard to claim 8: In modified Apffel, thermally depolymerizing the volume of rubber extracted from tires necessarily comprises thermally depolymerizing the volume of rubber at an average pyrolysis temperature which, to some extent, prioritizes purity of the pyrolytic synthetic gas over surface activity of the solid carbonaceous material, as the average temperature will necessarily produce higher purity synthetic gas according to a particular standard of purity and lower surface activity solid carbonaceous material than some other temperature. Therefore, the average pyrolysis temperature in modified Apffel may be considered to be defined to prioritize purity of the pyrolytic synthetic gas over surface activity of the solid carbonaceous material.
In modified Apffel, the average pyrolysis temperature will necessarily exceed a minimum temperature at which the solid carbonaceous material exhibits higher surface activity properties, i.e. the average pyrolysis temperature will necessarily exceed some minimum temperature which marks a pyrolysis regime which obtains product having higher surface activity properties than a pyrolysis regime below said minimum temperature, for example, the average pyrolysis temperature is necessarily above some minimum temperature which is required for pyrolysis, whereas pyrolysis at temperatures below said minimum will fail, resulting in pyrolysis products with poor surface activity. 
In modified Apffel, the average pyrolysis temperature is necessarily lower than a vaporization temperature of the solid carbonaceous material and residual contaminates (e.g. steel and glass) to limit vaporization of the solid carbonaceous material and carryover thereof into the exhaust gas channel, i.e. the average pyrolysis temperature in necessarily lower than the temperature at which the solid carbonaceous material (char) and residual contaminates (e.g. steel and glass) would vaporize, as evidenced by the fact that said char and residual contaminates are discharged from the pyrolysis rector 
With regard to claim 9: In modified Apffel, extracting the pyrolytic synthetic gas from the pyrolytic reactor 407 via the exhaust gas channel 405 comprises extracting the pyrolytic synthetic gas from the pyrolytic reactor 407 via the exhaust gas channel 405, wherein the exhaust gas channel 407 is positioned at a offtake location along a length of the pyrolytic reactor 407, and wherein the offtake location a specified distance from an entrance of the pyrolytic reactor 407 (Figure 1A, Column 4 Line 45-Column 5 Line 11). Although it is not explicitly stated, it is understood that the specified distance is less than a distance between the entrance and a second location (i.e. the portion of the reactor 407 beyond the position of the offtake location) corresponding to a position within the pyrolytic reactor where a particular percentage (i.e. some percentage) of the volume of rubber is thermally depolymerized into the set of pyrolytic byproducts (Figure 1A, Column 4 Line 45-Column 5 Line 11). Note: A “particular percentage” encompasses substantially any percentage, down to and including 0%. 
With regard to claim 13: Although it is not explicitly taught, it is understood that the method of Apffel necessarily comprises heating the exhaust gas 405, as the exhaust gas will necessarily transfer heat to the exhaust gas channel 405. It is understood that heating the exhaust gas channel will necessarily decrease a rate at which the pyrolytic synthetic gas cools within the exhaust gas channel and reduce precipitation of solid material out of the pyrolytic synthetic gas within the exhaust gas channel, as over time, heat from the exhaust gas will necessarily build up in the exhaust gas channel, slowing any cooling of subsequently received exhaust gas in said channel, thereby reducing any subsequent precipitation of solid material out of the pyrolytic synthetic gas.
With regard to claim 14: The heating of the exhaust gas channel with the exhaust gas necessarily comprises heating walls of the exhaust gas channel (i.e. internal walls thereof). After a certain amount of heat is added to said internal walls of the exhaust gas channel, the deposition of solid material onto walls of the exhaust gas channels is necessarily reduced in comparison to cold walls.
With regard to claim 17: Although it is not explicitly taught, it is understood that extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel comprises transferring the pyrolytic synthetic gas into the exhaust gas channel, wherein the exhaust gas channel has a particular 
With regard to claim 18: Apffel teaches a method for converting tires into pyrolytic oil and pyrolytic synthetic gas (abstract), the method comprising:
In a pyrolytic reactor (pyrolysis chamber) 407 pyrolysing a volume of rubber extracted from tires, i.e. whole tires or pieces thereof, wherein pyrolysing the volume of rubber includes heating a channel (interior space) in the pyrolytic reactor 407 to induce incremental thermal decomposition (pyrolysis) of the volume of rubber as the volume of rubber translates within the channel (interior space of the reactor) to transform the volume of rubber into a set of pyrolytic byproducts comprising pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) and solid carbonaceous material (char) (Figure 1A, Column 4 Line 45-Column 5 Line 30). Heating the channel (interior space) in the pyrolytic reactor necessarily involves heating all parts of the said channel including the bottom thereof. Therefore, heating the channel in Apffel necessarily comprises heating the bottom of the channel. The volume of rubber may be pyrolysed/thermally decomposed and translated within the channel (interior of reactor) 407 under a vacuum, e.g. a pressure of -5 psig (Figure 1A, Column 4 Line 45-Column 5 Line 30).
Directing the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) from out of the channel (the interior space of the pyrolytic reactor 407) into an exhaust gas channel (conduit) 405 (Figure 1A, Column 4 Line 45-Column 5 Line 30). Said directing of the pyrolytic synthetic gas into the exhaust gas channel is necessarily carried out at a particular exit velocity (i.e. at an exit velocity). The width of the 
Within a condenser (water cooler condenser) 28, condensing a portion of the volume of vapor-phase synthetic gas (uncondensed vapors exiting the separator 26 via line 27) into liquid-phase oil (Figure 1A, Column 5 Line 13-Column 6 Line 65).
With a pair of spay nozzles 24 and 25, spraying a portion of the liquid-phase oil through a pair of hollow cone spray nozzles 24 and 25 into a spray tower (direct contact spray condenser) 22 to further cool the liquid-phase oil, i.e. to the eventual liquid-phase oil while it is still in the mixture of pyrolytic synthetic gas, and to separate more dense materails of the liquid phase oil from less dense materials of the liquid-phase oil, i.e. to separate denser heavy oils from light oil (Figure 1A, Column 5 Lines 11-51).
The exhaust gas channel in Apffel may be considered to comprise conduit 405, conduit 21, conduit 27, conduit 30, conduit 32, etc. (Figure 1A, Column 4 Line 45-Column 6 Line 60). Therefore, the steps of condensing in condenser 28 and spray cooling in spray tower 22, in combination with the step of transferring exhaust gas through the various conduits and condenser 28 and spray tower 22 constitute a step of transferring the pyrolytic synthetic gas along length of the exhaust gas channel 21/27/30/32/etc. corresponding to a desired residence time of the pyrolytic synthetic gas within the exhaust gas channel (i.e. a residence time required to carry out the various separations to which the exhaust gas is subjected while traveling through said exhaust gas channel), the desired residence time proportional to a time to cool the pyrolytic synthetic gas to a particular temperature prior to exiting the exhaust gas channel (i.e. 
Note: Examiner’s interpretation of the exhaust gas channel as comprising multiple conduits connecting different separation processing units, e.g. the spray tower and the condenser, is consistent with the exhaust gas channel as disclosed by Applicant. Specifically, Applicant’s disclosure describes an exhaust gas channel 130 which is comprised of a plurality of conduits linking several separation processing units including spray tower 140 and condenser 160 (Figures 2 and 5, paragraphs [0020] and [0030]). 
If Applicant were to argue that the forgoing interpretation were unreasonable, Examiner notes that such an argument, if found persuasive, would necessitate rejection of claim 18 under 112(a), as the Applicant’s disclosure can only be construed as supporting the transferring step in lines 15-22 of claim 18 by applying the same interpretation to Applicant’s disclosure. In particular, without applying the forgoing interpretation to Applicant’s specification, there is no support therein for a transferring step wherein “the particular temperature correspond[s] to a temperature at which solid carbonaceous material drops out of the pyrolytic synthetic gas.”
Note: Examiner’s interpretation of the step of transferring pyrolytic synthetic gas along a length of the exhaust gas channel as is including transfer of exhaust gas through multiple conduits and different separation processing units, e.g. the spray tower and the condenser, is consistent with the transferring step as disclosed by Applicant. Specifically, Applicant’s disclosure describes an exhaust gas channel 130 
If Applicant were to argue that the forgoing interpretation were unreasonable, Examiner notes that such an argument, if found persuasive, would necessitate rejection of claim 18 under 112(a), as the Applicant’s disclosure can only be construed as supporting the transferring step in lines 15-22 of claim 18 by applying the same interpretation to Applicant’s disclosure. In particular, without applying the forgoing interpretation to Applicant’s specification, there is no support therein for a transferring step wherein “the particular temperature correspond[s] to a temperature at which solid carbonaceous material drops out of the pyrolytic synthetic gas.”
Modified Apffel is silent to the set of tires being selected from a set of commercial vehicle tires, a set of passenger tires, and a set of agricultural tires according to a specified ratio. 
However, the background section of Apffel discusses the accumulation of waste tires from passenger cars and trucks, and then goes on to state that a process which would allow for the economic recovery of materails from such waste tires would be desirable (Column 1 Lines 19-40). The invention of Apffel is explicitly described as “a process for economically recovering carbonaceous materials from used vulcanized articles,” and more specifically as “an economical pyrolysis process for recovering carbon black, fuel oil, fuel gas and steel from used tires, (Column 1 lines 10-16). In view of these teachings, a person having ordinary skill in the art would have motivation to utilize the process of Apffel to process a set of tires comprising commercial tires (i.e. truck tires) and/or passenger tires (passenger car tires).
Furthermore, selecting a set of tires according to a “specified tire ratio” as claimed includes selecting a set of tires according to a random tire ratio, i.e. a randomly specified tire ratio, and/or a tire ratio that has been specified arbitrarily. A person having ordinary skill in the art would recognize that there are some advantages to processing together a set of tires selected from a set of passenger tires and a set of commercial tires according to a randomly/arbitrarily specified tire ratio. Namely, processing such a set of tires selected randomly would allow for the processing of tires from two sources at the same time without burdening the individual(s) operating said process with the challenge of selecting an optimal tire ratio, and or the challenge of sorting and separating commercial tires and passenger tires from one another. Put simply, given a supply of waste tires comprising commercial tires and passenger tires, it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by selecting the set of tires from a set of commercial vehicle tires and a set of passenger tires according to a specified tire ratio, wherein said specified tire ratio is randomly and/or arbitrarily specified, in order to allow the method of Apffel to process commercial and passenger tires simultaneously without burdening the individual(s) operating said process with the challenge of selecting an optimal tire ratio, and or the challenge of sorting and separating commercial tires and passenger tires from one another.
Modified Apffel remains silent to the set of tires selected according to the specified ratio (arbitrarily specified ratio) further comprising tires from a set of agricultural tires. 
However, a person having ordinary skill in the art would the benefits of arbitrarily selecting a set of tires to be maintained in said arbitrary selection was expanded to include agricultural tires. Agricultural tires (e.g. tractor tires) are well known in the art, and are understood to contain an amount of carbon black, as is the case with all tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by selecting the set of tires from a set of commercial vehicle tires, a set of passenger tires, and a set of agricultural tires according to a specified tire ratio, wherein said specified tire ratio is randomly and/or arbitrarily specified, in order to allow the method of Apffel to process commercial, passenger, and agricultural tires simultaneously without burdening the individual(s) operating said process with the challenge of selecting an optimal tire ratio, and or the challenge of sorting and separating commercial tires, passenger tires, and agricultural tires from one another.
With regard to claim 19: In modified Apffel, directing pyrolytic synthetic gas from the channel of pyrolytic reactor 407 to the exhaust gas channel 405 comprises extracting the pyrolytic synthetic gas from the pyrolytic reactor 407 via the exhaust gas channel 405, wherein the exhaust gas channel 407 is positioned at a offtake location along a length of the pyrolytic reactor 407, and wherein the offtake location a specified distance from an entrance of the pyrolytic reactor 407 (Figure 1A, Column 4 Line 45-
With regard to claim 20: Apffel teaches a method for converting tires into pyrolytic oil and pyrolytic synthetic gas (abstract), the method comprising:
In a pyrolytic reactor (pyrolysis chamber) 407, thermally depolymerizing (pyrolysing) a volume of rubber extracted from tires, i.e. whole tires or pieces thereof, into a set of pyrolytic byproducts comprising pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) and solid carbonaceous material (char), heating elements (radiant tubes) 409 within the pyrolytic reactor 407 regulating temperature within the pyrolytic reactor 407 (Figure 1A, Column 4 Line 45-Column 5 Line 30); wherein the thermal depolymerizing (pyrolysis) of the volume of rubber is carried out in an inert atmosphere, i.e. an oxygen limited hydrocarbon atmosphere isolated by ambient air (Claims 17, 18, 22, and 34). Although it is not explicitly taught, it is understood that the composition of the pyrolytic synthetic gas and the composition of the solid carbonaceous material are necessarily defined by the composition of the volume of rubber and an average pyrolysis temperature within the pyrolytic reactor during thermal decomposition, as the composition of the products of pyrolysis will necessarily be dictated, at least in part, by the composition of the material being pyrolysed and by the severity of the pyrolysis, which is at least partially dictated by the pyrolysis temperature. In Apffel, heating elements (radiant tube) 409 within the pyrolytic reactor 407 regulate the temperature within the pyrolytic reactor (Figure 1A, Column 4 Line 45-Column 5 Line 15). 
Extracting the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) from the pyrolytic reactor 407 via an exhaust gas channel (conduit) 405 (Figure 1A, Column 4 Line 45-Column 5 Line 30).
Within a centrifuge (cyclone dust separator) 20, removing from the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) residual solid carbonaceous material (carbon dust) carried over from the pyrolytic reactor 407 into the exhaust gas channel 405 (Figure 1A, Figure 1A, Column 4 Line 45-Column 5 Line 30). Although it is not explicitly taught, it is understood that the centrifuge necessarily removes 
Within a vapor-liquid separator (heavy oil/gas separator) 26, separating a volume of vapor-phase pyrolytic synthetic gas (uncondensed vapors exiting the separator 26 via line 27) from a volume of liquid-phase synthetic gas (heavy oil exiting the separator 26 via line 38) (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Depositing the volume of liquid-phase synthetic gas (heavy oil exiting the separator 26 via line 38) into a heavy oil storage via conduit 29 to form a cut of heavy oil in liquid phase (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel does not explicitly teach that the heavy oil storage is a tank. However, it is implicit that the heavy oil storage will be some sort of vessel which qualifies as a tank.
In the alternative, Apffel does not offer any explicit guidance on the structure of the heavy oil storage. Therefore, a person having ordinary skill in the art would be motivated to select a particular structure with which to implement the taught heavy oil storage. Tanks are a notoriously well-known type of storage vessel.
If the hydrocarbon storage of Apffel were not a tank, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Apffel by selecting a tank as the structure with which to implement the taught heavy oil storage, in order to provide the system with a specific structure for forming said hydrocarbon storage. 
Condensing a first portion of the volume of vapor-phase synthetic gas (uncondensed vapors exiting the separator 26 via line 27) in a light oil condenser (water cooler condenser) 28 to form a cut of light oil in liquid-phase (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel does not explicitly teach that the second portion of vapor-phase synthetic gas is combusted in a combustor. However, Apffel describes the second portion the vapor-phase synthetic gas (gas in conduit 34) as being a fuel gas which is fed to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65). Furthermore, Apffel teaches that the second portion of vapor-phase synthetic may be used in the later described drying process for dryer 126 (Figure 1A, Column 5 Line 13-Column 6 Line 65). 

If it is not implicit within Apffel, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Apffel by feeding the second portion of the volume of vapor phase synthetic gas (i.e. the gas in line 34) for use as the fuel 125, such that said second portion of gas is combusted within a combustor to heat the dryer 126, in order to provide a fuel for heating said dryer in accordance with Apffel’s own suggestions.
Modified Apffel does not explicitly teach recycling a third portion of the volume of vapor phase synthetic gas into the heating elements within the pyrolytic reactor to heat the pyrolytic reactor.
However, as discussed above, However, Apffel describes the second portion the vapor-phase synthetic gas (gas in conduit 34) as being a fuel gas which is fed to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel also teaches a step of feeding a fuel, which may be a fuel gas, to a burner 403 where it is burned to produce gases to heat the heating elements 409 within the pyrolytic reactor to provide heat to said pyrolytic reactor (Figure 1A, Column 4 Line 47-Column 5 Line 12). A person having ordinary skill in the art would recognize: i) that the second portion of the vapor phase synthetic gas (i.e. the gas in line 34), being a fuel gas, would be suitable for use as the fuel for heating said heating elements; and ii) that it would be advantageous to heat the process of Apffel using fuel gas obtained as a product of the process itself, as doing so would increase the efficiency of the process, i.e. by reducing the amount of outside fuel needed by the process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by recycling a third portion of the volume of vapor phase synthetic gas (e.g. a portion 
Modified Apffel does not explicitly teach a step of shredding a set of tires into the volume of rubber fed to the pyrolytic reactor. However, Apffel teaches that the tires provided to the reactor may be provided in pieces/parts if desired (Column 4 Lines 5-46). A step of shredding a set of tires into a volume of rubber is implicit in providing tires to the reactor in pieces/parts. 
In the alternative, Apffel’s disclosure that the tires may be provided in pieces/parts if desired strongly suggests shredding a set of tires to obtain a volume of tire rubber comprised of tires in pieces/parts.
If such a step were not implicitly present in modified Apffel, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by adding a step of shredding a set of tires into the volume of rubber provided to the pyrolytic reactor, in order to provide the tires in pieces/parts as suggested by Apffel.
Modified Apffel is silent to the set of tires being selected from a set of commercial vehicle tires and a set of passenger tires according to a specified ratio. 
However, the background section of Apffel discusses the accumulation of waste tires from passenger cars and trucks, and then goes on to state that a process which would allow for the economic recovery of materails from such waste tires would be desirable (Column 1 Lines 19-40). The invention of Apffel is explicitly described as “a process for economically recovering carbonaceous materials from used vulcanized articles,” and more specifically as “an economical pyrolysis process for recovering carbon black, fuel oil, fuel gas and steel from used tires, (Column 1 lines 10-16). In view of these teachings, a person having ordinary skill in the art would have motivation to utilize the process of Apffel to process a set of tires comprising commercial tires (i.e. truck tires) and/or passenger tires (passenger car tires).
Furthermore, selecting a set of tires according to a “specified tire ratio” as claimed includes selecting a set of tires according to a random tire ratio, i.e. a randomly specified tire ratio, and/or a tire ratio that has been specified arbitrarily. A person having ordinary skill in the art would recognize that there are some advantages to processing together a set of tires selected from a set of passenger tires and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by selecting the set of tires from a set of commercial vehicle tires and a set of passenger tires according to a specified tire ratio, wherein said specified tire ratio is randomly and/or arbitrarily specified, in order to allow the method of Apffel to process commercial and passenger tires simultaneously without burdening the individual(s) operating said process with the challenge of selecting an optimal tire ratio, and or the challenge of sorting and separating commercial tires and passenger tires from one another.
In modified Apffel, the composition of the volume of rubber is necessarily dictated by the specified tire ratio, as the composition of the volume of rubber is necessarily dictated by the composition of the tires which, in combination, go to make up the volume of rubber.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel as applied to claim 9 above, and further in view of Denison (US 7,416,641).
With regard to claim 10: Modified Apffel does not explicitly teach that extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel positioned at the offtake location comprises extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel positioned at the offtake location corresponding to a location within the pyrolytic reactor where less than 50% by volume of the volume of rubber is depolymerized into pyrolytic byproducts.
However, such placement of offtake channels is well known in the art. For example, Denison teaches a method for pyrolysis of tires (abstract), the method comprising: pyrolysing tire rubber in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Denison by replacing the offtake channel of Apffel with an offtake channel like that of Denison, i.e. an offtake channel that is positioned such that extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel positioned at the offtake location comprises extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel positioned at the offtake location corresponding to a location within the pyrolytic reactor where less than 50% by volume of the volume of rubber is depolymerized into pyrolytic byproducts, in order to obtain a predictably functional exhaust gas channel. 
With regard to claim 11: In modified Apffel, thermally depolymerizing the volume of rubber extracted from tires comprises thermally depolymerizing the volume of rubber within a continuous bed pyrolytic reactor 407, the volume of rubber translating in a first direction along a length of the pyrolytic reactor 407 from an entrance to an exit and incrementally depolymerizing into the set of pyrolytic byproducts along the length of the reactor 407, wherein the volume of rubber is completely depolymerized 
Modified Apffel does not explicitly teach that the synthetic pyrolytic gas flows within the pyrolytic reactor toward the exhaust gas channel in a second direction opposite the first direction to reduce carryover of solid carbonaceous material into the exhaust gas channel.
Denison teaches a method for pyrolysis of tires (abstract), the method comprising: thermally depolymerizing (pyrolysing) tire rubber in a pyrolytic reactor 40, wherein thermally depolymerizing the tire rubber comprises thermally depolymerizing the volume of rubber within a continuous bed pyrolytic reactor 40, the volume of rubber translating in a first direction along a length of the pyrolytic reactor 40 from an entrance to an exit and incrementally depolymerizing into the set of pyrolytic byproducts along the length of the reactor , wherein the volume of rubber is completely depolymerized into the set of pyrolytic byproducts proximal an exit of the pyrolytic reactor (Figure 3, Column 7 Line 45-Column 8 Line 65). Although it is not explicitly taught, the synthetic pyrolytic gas flowing within the pyrolytic reactor 40 flows toward an exhaust gas channel 42/71 in a second direction opposite the first direction (Figure 3, Column 10 Line 39-Column 11 Line 20). Denison teaches that their reactor, and the exhaust gas channel 42/71 thereof are configured to limit the carryover of solid carbonaceous material into the exhaust gas channel (Figure 3, Column 7 Line 45-Column 8 Line 65)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Denison by replacing the reactor of Apffel with a reactor like that of Denison, i.e. such that thermally depolymerizing the volume of rubber extracted from tires comprises thermally depolymerizing the volume of rubber within a continuous bed pyrolytic reactor, the volume of rubber translating in a first direction along a length of the pyrolytic reactor from an entrance to an exit and incrementally depolymerizing into the set of pyrolytic byproducts along the length of the reactor, wherein the volume of rubber is completely depolymerized into the set of pyrolytic byproducts proximal an exit of the pyrolytic reactor, the synthetic pyrolytic gas flowing within the pyrolytic reactor toward the exhaust gas channel in a second direction opposite the first direction, in order to obtain a method using a reactor which reduces carryover of solid carbonaceous material into the exhaust gas channel.

Within a centrifuge (cyclone dust separator) 20, removing from the pyrolytic synthetic gas (volatile hydrocarbon vapors and gas) residual solid carbonaceous material (carbon dust) carried over from the pyrolytic reactor 407 into the exhaust gas channel 405 (Figure 1A, Figure 1A, Column 4 Line 45-Column 5 Line 30). Although it is not explicitly taught, it is understood that the centrifuge necessarily removes residual solid contaminates from the volume of tire rubber which have been carried over from the pyrolytic reactor into the exhaust channel, as evidenced by Apffel’s teaching that the centrifuge 20 removes “any solid particulates that may have been carried over with the pyrolysed tire vapors (Column 5 Lines 10-30).
Within a vapor-liquid separator (heavy oil/gas separator) 26, separating a volume of vapor-phase pyrolytic synthetic gas (uncondensed vapors exiting the separator 26 via line 27) from a volume of liquid-phase synthetic gas (heavy oil exiting the separator 26 via line 38) (Figure 1A, Column 5 Line 13-Column 6 Line 65).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel as applied to claim 9 above, and further in view of Solbakken et al. (US 4,250,158), hereafter referred to as Solbakken.
With regard to claim 12: Modified Apffel is silent to extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel comprising directing the pyrolytic synthetic gas through a plurality of viae of diameters each smaller than a diameter of the exhaust gas channel, the plurality of viae coupling a reactor channel of the pyrolytic reactor to the exhaust gas channel, the pyrolytic synthetic gas cooling to a particular temperature while the pyrolytic synthetic gas passes through the plurality of viae into the exhaust gas channel to induce precipitation of vaporized carbonaceous material out of the pyrolytic synthetic gas prior to entry into the exhaust gas channel.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Solbakken by adding a plurality of viae, i.e. a scrubber like that of Solbakken comprising a plurality of channels formed by packing therein, the plurality of viae, i.e. the scrubber, coupling the exhaust gas channel to a reactor channel of the pyrolytic reactor, the plurality of viae having diameters smaller than that of the exhaust gas channel, i.e. such that extracting the pyrolytic synthetic gas from the pyrolytic reactor via the exhaust gas channel comprises directing the pyrolytic synthetic gas through the plurality of viae of diameters each smaller than a diameter of the exhaust gas channel, the plurality of viae coupling a reactor channel of the pyrolytic reactor to the exhaust gas channel, the pyrolytic synthetic gas cooling to a particular temperature while the pyrolytic synthetic gas passes through the plurality of viae into the exhaust gas channel to induce precipitation of vaporized .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel as applied to claim 1 above, and further in view of Behrens et al. (US 2010/0289270), hereafter referred to as Behrens.
With regard to claim 15: Modified Apffel is silent to heating the exhaust gas channel comprising recycling the third portion of the volume of vapor-phase pyrolytic synthetic gas into heating coils surrounding the exhaust gas channel to conductively heat walls of the exhaust gas channel.
Behrens teaches a pyrolysis method (claim 1), wherein exhaust gases (effluent stream of gases from the pyrolytic reactor) are directed to an exhaust gas channel (manifold) to be removed from a pyrolysis reactor (claim 2), and wherein the manifold may be heated by means other than the exhaust gases (claim 5). Behrens teaches that this heating is carried out in order to prevent solid and liquid buildup on the discharge pipes (paragraph [0067]). Heating coils are well known in the art as means of heating.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the exhaust gas channel with heating coils surrounding said exhaust gas channel to conductively heat the walls of the exhaust gas channel, in order to provide the exhaust gas channel with a means of heating the exhaust gas channel in order to prevent the buildup of liquids and solids on the walls of the exhaust gas channel. 
Modified Apffel is silent to the heating coils being heated by recycling the third portion of the volume of vapor-phase pyrolytic synthetic gas into said heating coils.
However, as discussed above, Apffel describes the second portion the vapor-phase synthetic gas (gas in conduit 34) as being a fuel gas which is fed to a fuel system via conduit 34 (Figure 1A, Column 5 Line 13-Column 6 Line 65).
Apffel also teaches a step of feeding a fuel, which may be a fuel gas, to a burner 403 where it is burned to produce gases to heat the heating elements 409 within the pyrolytic reactor to provide heat to said pyrolytic reactor (Figure 1A, Column 4 Line 47-Column 5 Line 12). A person having ordinary skill in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel by recycling a third portion of the volume of vapor phase synthetic gas (e.g. a portion split from the second potion flowing through conduit 34) as fuel into the burner 403, and subsequently the heating coils surrounding the exhaust channel, as well as to the heating elements 409, in order to increase the efficiency of the process, i.e. by providing heating to the process using gas obtained as a product of the process itself.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apffel as applied to claim 1 above, and further in view of Kinzler et al. (US 3,480,514), hereafter referred to as Kinzler.
	With regard to claim 16: Modified Apffel is silent to intermittently reaming the exhaust gas channel with a reamer to remove solid buildup on the walls of the channel.
	Kinzler teaches a pyrolysis device (abstract), the device comprising a reamer (ram) for cleaning solid buildup (deposited material) from the interior of an exhaust gas channel (ascension pipe) (abstract, Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Apffel in view of Kinzler by intermittently reaming the exhaust gas channel with a reamer in order to remove solid buildup on the interior walls of the channel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772